DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-10 are pending and have been examined.
This action is in reply to the papers filed on 05/13/2020.  
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
(e) the invention was described in-
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent; or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English.

Claims1 and 3-9 are rejected under 35 U.S.C. 102(b) as being anticipated by: Miller et al. 2017/0262884.
Regarding Claim 1. Miller et al. 2017/0262884 teaches A backpack having an inward body side and an outward non-body side, where the body side and the non-body side define an interior compartment (Miller et al. 2017/0262884 [Figs. 4G, 4H, 4I; 0007 - backpack] The present disclosure, in one or more embodiments, relates to a backpack having a modifiable display. The backpack may include an active element arranged on an outer surface of the backpack, a power supply arranged on the backpack, and a controller arranged on the backpack and in electrical communication with the power supply and the active element. In some embodiments, the active element may include one or more drivers. The one or more drivers may be coated in a sealant, such as a rubber sealant. The active element may be a flexible display configured to display a color, an image, and/or a video. In some embodiments, the active element may include at least one of an LED, LCD, OLED, AM-OLED, and an EPD display. The power supply and controller may be arranged within a pocket of the backpack. Additionally, the power supply may be configured to be rechargeable in some embodiments, and may have a charging port.), the backpack comprising: an active element coupled to an outer surface of the non-body side of the backpack, the active element comprising a digital display (Miller et al. 2017/0262884 [0007 – active element includes digital display such as LED or LCD] The present disclosure, in one or more embodiments, relates to a backpack having a modifiable display. The backpack may include an active element arranged on an outer surface of the backpack, a power supply arranged on the backpack, and a controller arranged on the backpack and in electrical communication with the power supply and the active element. In some embodiments, the active element may include one or more drivers. The one or more drivers may be coated in a sealant, such as a rubber sealant. The active element may be a flexible display configured to display a color, an image, and/or a video. In some embodiments, the active element may include at least one of an LED, LCD, OLED, AM-OLED, and an EPD display. The power supply and controller may be arranged within a pocket of the backpack. Additionally, the power supply may be configured to be rechargeable in some embodiments, and may have a charging port.); a removable power supply housed in the interior compartment of the backpack (Miller et al. 2017/0262884 [0069 – power supply and batteries] The power supply 122 may be configured to power the dynamic or otherwise modifiable appearance of the article. The power supply 122 may include one or more available or later developed batteries or energy storing technologies. The batteries may be of different types. In some embodiments, the power supply 122 may include a thin film lithium ion battery. In some embodiments, one or more batteries may be rechargeable. In some embodiments, the circuit 120 may include means for charging the power supply 122. For example, the circuit 120 may include a USB, micro USB, or other port for connecting a power source to charge the power supply 122. In other embodiments, the power supply 122 may be charged by other means, including remote or wireless charging means such as magnetic charging. In some embodiments, the charging circuit to recharge the power supply 122 may run through the controller 124, allowing the controller to monitor and/or control charging. In some embodiments, the power supply 122 may be replaceable and a battery replacement area that may include an access panel may be provided for removing and/or replacing the power supply. It is to be appreciated that while a lithium ion battery has been discussed, still other types and numbers of batteries may be provided depending on the needs of the system, the battery life desired, and the continually developing battery technologies. For example, in some embodiments, advanced materials may be used for thin-film batteries. In some embodiments, the battery used may be coordinated with the needs of the system, which may depend on the amount and speed of the changing content on the modifiable display, the brightness and amount of use of the display, and the overall amount of draw the display may put on the battery. In some embodiments, a relatively small draw may be provided by using displays that do not require a backlight, for example organic LED, or using electrophoretic displays that are reflective and use light from surroundings to project images.); and a transmitter electrically coupled between the power supply and the active element (Miller et al. 2017/0262884 [0077 – power supply and active element] The power supply 202 may be configured to power the circuit 200 and/or an active element coupled to the circuit, such as a modifiable display. The power supply 202 may be similar to the power supply 122 described above with respect to FIG. 1. For example, the power supply 202 may include one or more available or later developed batteries or energy storing technologies. The power supply 202 may be rechargeable in some embodiments. In such case, the circuit 200 may include means for charging the power supply 202. In some embodiments, the power supply 202 may be removable and/or replaceable. In some embodiments, the power supply 202 may be constructed of one or more flexible materials. [0093 – circuit interpreted as transmitter] The circuit 720A/B may be similar to circuits 120, 200, or any of the above described circuits. The circuit 720A/B may be generally configured to power the active element 710A/B. The circuit 720A/B may be positioned on, coupled to, or otherwise integrated with the tie 700 in various ways. In some embodiments, the circuit 720A/B or a portion or element(s) thereof may be removable and/or replaceable. The circuit 720A/B may be rigid or flexible, and each element of the circuit may include a wide range of sophistication depending on the desired ability of adjustment. Similar to the circuits discussed above, the circuit 720A/B may have a power supply 722A/B configured to power the circuit and/or active element 710A/B and a controller 724A/B configured to send and/or receive instructions to operate the active element 710A/B. As described above with respect to circuits 120 and 200, the power supply 722A/B may be rechargeable in some embodiments. In some embodiments, the circuit 720 may include a recharging port 726A/B, as shown in FIGS. 7A and 7B, such as a micro USB or other charging connection. The recharging port 726A/B may be provided on the back or near the edge of the tie 700A/B with circuitry leading to the power supply 722A/B to allow the power supply to be plugged in and recharged. In other embodiments, the power supply 722 may be recharged by other means, such as magnetic or other wireless charging systems. [0190 - one or more buses operable to transmit communications between the various hardware components] Output devices may include any type of device for presenting information to a user, including but not limited to, a computer monitor, flat-screen display, or other visual display, a printer, and/or speakers or any other device for providing information in audio form, such as a telephone, a plurality of output devices, or any combination of output devices. A system may also include one or more buses operable to transmit communications between the various hardware components.); wherein the transmitter is in wireless electrical communication with a remote central processing unit (CPU) for receiving and sending data files of content and images to be broadcast on the active element (Miller et al. 2017/0262884 [0072 - controller 124 may include a circuit, chip, or microcontroller that may be used to control display and provide content for the display … controller 124 may include wired or wireless communication inputs/outputs] However, where more control and image detail is desired, a more sophisticated active element 110 may be provided in the form of an electronic display. In this embodiment, the controller 124 may include a circuit, chip, or microcontroller that may be used to control display and provide content for the display. In some embodiments, the controller 124 programmable and/or reprogrammable. A reprogrammable controller 124, for example, may allow a user to adjust the content displayed. Accordingly, the controller 124 may include a computer readable storage medium that may be adjusted and/or modified to store data. The data may include instructions performable by a processor to control the content of the display. The controller 124 may also include inputs and outputs for communicating with external devices for purposes of updating the data stored in the computer readable storage medium. For example, the controller 124 may include wired or wireless communication inputs/outputs adapted for one or more different communication protocols including WiFi, Bluetooth, near field communication, and/or other wireless communication systems and protocols. In this way, a computer, smartphone, tablet, or other device may be used to input data or instructions to the controller 124 via wired or wireless communication. [0173 – streaming and transmitting content from a location remote from the backpack] The audio and/or visual equipment described above may collect data at any suitable frequency and may provide the data via any suitable means. For example, in some embodiments, a video camera may provide a streamed live feed that may be transmitted to an advertiser. The live feed or recorded data may be initiated automatically when the user displays the advertising content or may be activated via the user, the advertiser, or by other suitable means. In other embodiments, the video and/or audio components may provide collected during the advertisement display, but that is not necessarily live. Live or otherwise collected data may be collected and uploaded or downloaded to a storage device over a wired or wireless network. In some embodiments, the storage device may be a cloud storage device. In other embodiments, the storage device may be the user's smartphone or other device in some embodiments. In other embodiments, the storage device may be locally arranged on the backpack or other article. Other storage devices may be used as well. In some embodiments, the audio and/or visual data may stream to the user's mobile device or smartphone via a Bluetooth or Wi-Fi connection, for example, and may additionally upload or download to a cloud storage device via a Wi-Fi connection.).

    PNG
    media_image1.png
    552
    828
    media_image1.png
    Greyscale


Regarding Claim 3. Miller et al. 2017/0262884 further teaches The backpack of claim 1, wherein the active element is a digital screen display adapted to broadcast high-resolution video, text, images, an illumination color, and amination (Miller et al. 2017/0262884 [0065] The active element 110 may be configured to display one or more colors, designs, images, series of images, videos, and/or other elements. The active element 110 may be configured to display a dynamic display in some embodiments. The active element 110 may be positioned on or incorporated in a portion or the backpack 100 or the entire outer surface of the backpack, for example. For example, as shown in FIG. 1, the active element 110 may be positioned over an outer pocket or other portion of the backpack 100 such that it may be visible to observers while the backpack is positioned on a user's back. The active element 110 may generally have any suitable shape. As shown in FIG. 1, for example, the active element 110 may have a square or rectangular shape. In other embodiments, the active element 110 may have round, triangular, or generally any other shape. The active element 110 may have any suitable size. For example, the active element 110 may have a height and width of between 1 and 20 inches in some embodiments. In at least one embodiment, for example, the active element 110 may have a height and width of between approximately 3 and approximately 6 inches. In another embodiment, the active element 110 may have a height of between approximately 12 and approximately 17 inches and a width of between approximately 8 and approximately 12 inches. The active element 110 may have other dimensions in other embodiments. In still further embodiments, the active element 110 may be an entire surface of the backpack 100, so as to cover an entire outer or visible surface, for example. FIG. 3 illustrates an example of the active element 110, according to some embodiments. The active element 110 may have a display screen 112 configured to display content and one or more display drivers 114a, 114b configured to power the display screen. [0066] The display screen 112 may be or include one or more displays such as an LED, LCD, OLED, AM-OLED, EPD, or other modifiable display. EPD displays operate by using surrounding light and rearranging charged pigment particles using an applied electric field. EPD displays can hold static text and images indefinitely without using electricity. EPD displays have been shown to be flexible. For example, Samsung and Unidym demonstrated 14 inch color, flexible EPD displays. EPD displays can be either passive matrix or active matrix. Passive matrix displays do not have a TFT backplane and are generally lower resolution than active matrix displays. Active matrix displays have a TFT backplane. Active matrix EPD displays can be made flexible using flexible backplanes. OLED displays use an emissive electroluminescent layer sandwiched between two electrodes to emit light in response to an electric current. In some embodiments, the active display screen 112 may be or include a color changing conductor configured to change colors depending on the voltage applied to its surface. The display screen 112 may be a flexible display in some embodiments. For example, printable organic materials (such as polymers and small molecules) and inorganic materials (such as carbon nanotubes, metal nanowires, and semiconductor nanowires) can be used to fabricate an active layer (e.g. OLED layer), transparent conducting layers, and thin film transistors, for example. In this way, it may be appreciated that the active element 110 may be bendable, foldable, and/or stretchable without impairing the electronic functionality or visual display of the backpack 100. In some embodiments, a coating, film, or other flexible, transparent material may be positioned over the display screen 112 so as to protect the active element from scratches, water damage or other damage. Such material may additionally or alternatively provide for an anti-reflective surface.).

Regarding Claim 4. Miller et al. 2017/0262884 further teaches The backpack of claim 1, wherein the active element comprises a flexible display screen or panel structure display screen (Miller et al. 2017/0262884 [0007 – active element may be a flexible display] The present disclosure, in one or more embodiments, relates to a backpack having a modifiable display. The backpack may include an active element arranged on an outer surface of the backpack, a power supply arranged on the backpack, and a controller arranged on the backpack and in electrical communication with the power supply and the active element. In some embodiments, the active element may include one or more drivers. The one or more drivers may be coated in a sealant, such as a rubber sealant. The active element may be a flexible display configured to display a color, an image, and/or a video. In some embodiments, the active element may include at least one of an LED, LCD, OLED, AM-OLED, and an EPD display. The power supply and controller may be arranged within a pocket of the backpack. Additionally, the power supply may be configured to be rechargeable in some embodiments, and may have a charging port.).

Regarding Claim 5. Miller et al. 2017/0262884 further teaches The backpack of claim 1, wherein the active element comprises a MicroLED or MiniLED display screen (Miller et al. 2017/0262884 [0007 – LED, LCD, OLED, etc…] The present disclosure, in one or more embodiments, relates to a backpack having a modifiable display. The backpack may include an active element arranged on an outer surface of the backpack, a power supply arranged on the backpack, and a controller arranged on the backpack and in electrical communication with the power supply and the active element. In some embodiments, the active element may include one or more drivers. The one or more drivers may be coated in a sealant, such as a rubber sealant. The active element may be a flexible display configured to display a color, an image, and/or a video. In some embodiments, the active element may include at least one of an LED, LCD, OLED, AM -OLED, and an EPD display. The power supply and controller may be arranged within a pocket of the backpack. Additionally, the power supply may be configured to be rechargeable in some embodiments, and may have a charging port. [0095] The active element 810 may be similar to any of the above described active elements. The active element 810 may be or include one or more displays such as an LED, LCD, OLED, AM -OLED, EPD, or other modifiable display. In some embodiments, the active element 810 may be a color changing conductor configured to change colors depending on the voltage applied to its surface. The active element 810 may be a flexible display in some embodiments. The active element 810 may be configured to display one or more colors, designs, images, series of images, videos, and/or other elements operatively chosen by a user. The active element 810 may be configured to display a dynamic display in some embodiments. The active element 810 may be positioned on or incorporated in a portion of the sweatshirt 800. For example, the active element 810 may be positioned over all or a portion of the front pocket 802. In other embodiments, the active element 810 may be positioned on a different location of the sweatshirt 800 or over the entire front or outer surface of the sweatshirt, for example. The active element 810 may generally have any suitable size and shape. In some embodiments, a coating, film, or other flexible, transparent material may be positioned over the active element 810 so as to protect the active element from scratches, water damage or other damage. Such material may additionally or alternatively provide for an anti-reflective surface. The active element 810 may be configured to be relatively durable, such that the sweatshirt 800 may be washed and dried, for example. In other embodiments, the active element 810 may be removable in order to allow washing and drying of the sweatshirt 800.).

Regarding Claim 6. Miller et al. 2017/0262884 further teaches The backpack of claim 1, wherein the power supply and transmitter are housed within an interior compartment of the backpack (Miller et al. 2017/0262884 [0007] The present disclosure, in one or more embodiments, relates to a backpack having a modifiable display. The backpack may include an active element arranged on an outer surface of the backpack, a power supply arranged on the backpack, and a controller arranged on the backpack and in electrical communication with the power supply and the active element. In some embodiments, the active element may include one or more drivers. The one or more drivers may be coated in a sealant, such as a rubber sealant. The active element may be a flexible display configured to display a color, an image, and/or a video. In some embodiments, the active element may include at least one of an LED, LCD, OLED, AM-OLED, and an EPD display. The power supply and controller may be arranged within a pocket of the backpack. Additionally, the power supply may be configured to be rechargeable in some embodiments, and may have a charging port.).

Regarding Claim 7. Miller et al. 2017/0262884 further teaches The backpack of claim 1, wherein the power supply comprises with a charging port (Miller et al. 2017/0262884 [0007] The present disclosure, in one or more embodiments, relates to a backpack having a modifiable display. The backpack may include an active element arranged on an outer surface of the backpack, a power supply arranged on the backpack, and a controller arranged on the backpack and in electrical communication with the power supply and the active element. In some embodiments, the active element may include one or more drivers. The one or more drivers may be coated in a sealant, such as a rubber sealant. The active element may be a flexible display configured to display a color, an image, and/or a video. In some embodiments, the active element may include at least one of an LED, LCD, OLED, AM-OLED, and an EPD display. The power supply and controller may be arranged within a pocket of the backpack. Additionally, the power supply may be configured to be rechargeable in some embodiments, and may have a charging port. [0069] The power supply 122 may be configured to power the dynamic or otherwise modifiable appearance of the article. The power supply 122 may include one or more available or later developed batteries or energy storing technologies. The batteries may be of different types. In some embodiments, the power supply 122 may include a thin film lithium ion battery. In some embodiments, one or more batteries may be rechargeable. In some embodiments, the circuit 120 may include means for charging the power supply 122. For example, the circuit 120 may include a USB, micro USB, or other port for connecting a power source to charge the power supply 122. In other embodiments, the power supply 122 may be charged by other means, including remote or wireless charging means such as magnetic charging. In some embodiments, the charging circuit to recharge the power supply 122 may run through the controller 124, allowing the controller to monitor and/or control charging. In some embodiments, the power supply 122 may be replaceable and a battery replacement area that may include an access panel may be provided for removing and/or replacing the power supply. It is to be appreciated that while a lithium ion battery has been discussed, still other types and numbers of batteries may be provided depending on the needs of the system, the battery life desired, and the continually developing battery technologies. For example, in some embodiments, advanced materials may be used for thin-film batteries. In some embodiments, the battery used may be coordinated with the needs of the system, which may depend on the amount and speed of the changing content on the modifiable display, the brightness and amount of use of the display, and the overall amount of draw the display may put on the battery. In some embodiments, a relatively small draw may be provided by using displays that do not require a backlight, for example organic LED, or using electrophoretic displays that are reflective and use light from surroundings to project images.).

Regarding Claim 8. Miller et al. 2017/0262884 further teaches The backpack of claim 3, wherein the active element broadcasts high-resolution video, text, images, an illumination color, and amination from a USB and by wireless (streaming) communication (Miller et al. 2017/0262884 [0072] However, where more control and image detail is desired, a more sophisticated active element 110 may be provided in the form of an electronic display. In this embodiment, the controller 124 may include a circuit, chip, or microcontroller that may be used to control display and provide content for the display. In some embodiments, the controller 124 programmable and/or reprogrammable. A reprogrammable controller 124, for example, may allow a user to adjust the content displayed. Accordingly, the controller 124 may include a computer readable storage medium that may be adjusted and/or modified to store data. The data may include instructions performable by a processor to control the content of the display. The controller 124 may also include inputs and outputs for communicating with external devices for purposes of updating the data stored in the computer readable storage medium. For example, the controller 124 may include wired or wireless communication inputs/outputs adapted for one or more different communication protocols including WiFi, Bluetooth, near field communication, and/or other wireless communication systems and protocols. In this way, a computer, smartphone, tablet, or other device may be used to input data or instructions to the controller 124 via wired or wireless communication. [0084] FIGS. 4A-4N show additional examples of backpacks 400 with active elements 410 according to various embodiments of the present disclosure. As may be appreciated, the backpack 400 may have generally any suitable size, shape, and configuration. Moreover, the active element 410 may have any suitable size and shape. The active element 110 may be configured to display various types of images which may be operably selected by a user. For example, the active element may display a color, pattern, photograph, custom image, or other image or series of images, or a video. The active element 110 may display dynamic images in some embodiments. For example, as shown in FIG. 4K, the active element may display the score for a sporting event, and may update during the event as the score changes. In this way, the active element 110 may be configured to update or modify the image automatically based on timing or on an event, for example. Other images, dynamic images, or series of images are contemplated as well. Moreover, a backpack of the present disclosure, including an active element and circuit, may be operable in various environments. For example, a backpack of the present disclosure may be capable of operating while and/or after being subject to various temperatures. As shown in FIGS. 4M-4N for example, a backpack 400 of the present disclosure may be operable at temperatures at or below freezing and/or high temperatures as well.).

Regarding Claim 9. Miller et al. 2017/0262884 further teaches The backpack of claim 1, wherein the active element acts as a user interface (Miller et al. 2017/0262884 [0157] For example, FIGS. 20A-20G show some views of a smartphone (or other device) application for updating and/or communicating with a modifiable display of the present disclosure. The application may have various interfaces, screens, or pages from which a user may perform various actions. For example, as shown in FIGS. 20A and 20B, one interface, screen, or page may provide access to one or more libraries or databases of content that the user may select from for uploading to the user's modifiable display. Such content may include images, videos, colors, and/or other content. As shown in FIGS. 20A and 20B, in some embodiments, the content may be organized into folders or groups by, for example, different interests or types of content. In some embodiments, one or more folders or groups of content may access content stored locally on the user's device. For example, as shown in FIG. 20A, the My Stuff folder may allow a user to select a photo, video, or other content on the user's device for uploading the user's modifiable display. In some embodiments, users may have the option to edit or customize the selectable content. In some embodiments, the smartphone (or other device) application or other interface may initially have pre-loaded and/or freely available content to choose from, and users may have the option to search for and/or download additional images, videos, or other content. In some embodiments, at least some content may be available at a cost. [0160] Additionally, in some embodiments of the present disclosure, a modifiable display item may be used in conjunction with one or more social media platforms. For example, the software applications described above may additionally have a social media component. The social media component may allow a user with a modifiable display device to electronically share or upload images, videos, or other elements that may also be displayed, or were previously displayed, on the user's modifiable display device. For example, where a user modifies his or her modifiable display article to display an image of a dog, the user may simultaneously update the social media component to also display the image of the dog. The social media component may additionally allow other users to view, comment on, like, favorite, share, or otherwise interact with images, videos, or other elements displayed on a user's modifiable display article. In some embodiments, the social media component may further sync with a user's modifiable display article. For example, when a user's image receives a comment on the social media component, the user's modifiable display item may update to display the comment. In some embodiments, the user may receive a notification and have an opportunity to approve the comment before it is displayed on the user's modifiable display article. Additionally or alternative to the social media component, modifiable display articles of the present disclosure may be configured to operate in conjunction with existing social media platforms, such as Facebook, Twitter, Instagram, Pinterest, Tumblr, Vine, and/or other current or future social media platforms. [0164] Additionally or alternatively, in some embodiments, a modifiable display of the present disclosure may be configured to respond to physical gestures. For example, in some embodiments, an individual may interact with a modifiable display by giving a thumbs up, gesturing or pointing upward or downward, or swiping a hand or finger to the left or right, or any number of other hand gestures or motions performed without actually touching the modifiable display. The modifiable display may have or be in communication with a camera and gesture recognition or similar technology configured to recognize and distinguish the motions and gestures. Different gestures recognized by the camera and technology may perform different functions. For example, a physical thumbs up performed by an individual may cause an image displayed on a modifiable display to be "liked" or "favorited." A physical swipe with a finger or hand to the left or right, for example, may cause an image displayed on a modifiable display to change. For example, a next image selected by a user may be displayed when a swipe is recognized. That is, a user may select a plurality of images to display, and an individual may be able to swipe or scroll through the plurality of images by physically swiping a hand or finger in front of a camera associated with the modifiable display. In other embodiments, one or more hand motions or gestures may cause one or more image filters to be applied to an image or other media displayed on a modifiable display. An image filter may include one or more predetermined settings or properties, such as one or more color settings, composition settings, light settings, and/or other settings. One example of a filter may be a "grayscale" filter. Another image filter may be a "sepia tone" filter, for example. A swipe to the left or right, for example, recognized by a camera and gesture recognition technology, may cause the color, composition, light, and/or other image settings or properties of a displayed image to change. Physical gestures made by a user or owner of a modifiable display device or other individuals may be recognized and cause various functions with respect to the modifiable display. For example, a user may have a backpack with a modifiable display. As the user wears the backpack, other individuals who view the backpack may be able to gesture to the backpack.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over: Miller et al. 2017/0262884; in view of Ryeyna, III et al. 2016/0224306.
Regarding Claim 2. The backpack of claim 1, Miller et al. 2017/0262884 may not expressly teach the following features, however, Ryeyna, III et al. 2016/0224306 teaches wherein the active element is a modular digital display that may be electronically coupled the active element of a complementary backpack to create a larger display screen (Ryeyna, III et al. 2016/0224306 [Claim 16 – modular digital display system… interchangeable, interconnected display modules arranged to form a single display screen] 16. A method for configuring and driving a modular digital display system, comprising: receiving positional constraint data from a plurality of interchangeable, interconnected display modules arranged to form a single display screen, each of the display modules having a plurality of light-emitting diodes (LEDs) or LED assemblies serving as pixels in the display system, the positional constraint data indicating whether or not each display module has adjacent display modules along particular edges; automatically calculating a position for each of the display modules relative to the other display modules based on the positional constraint data using a controller connected to the plurality of interconnected display modules; automatically setting one or more operating parameters describing the division of pixels among the plurality of modules using the controller; and using the controller, sending image or video data to each of the plurality of display modules in accordance with the calculated positions and the one or more operating parameters such that the plurality of display modules correctly reproduces an image or video described by the image or video data.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Miller et al. 2017/0262884 to include the modular display features as taught by Ryeyna, III et al. 2016/0224306. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modular display features to enlarge or enhance a display which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 10. Miller et al. 2017/0262884 further teaches An advertising network comprising: a digital marketplace for ads for hire (Miller et al. 2017/0262884 [0009 – digital marketplace] The present disclosure, in one or more embodiments, additionally relates to an advertising network having a plurality of articles and a digital marketplace. The plurality of articles may each have a modifiable display and may be associated with a user. The digital marketplace may be for advertising opportunities and a user may have the ability to agree to display advertising content on his or her associated modifiable display. The digital marketplace may include a plurality of sponsorship offers from advertisers in some embodiments. In other embodiments, the digital marketplace may include a plurality of sponsorship requests from users. One or more of the plurality of articles may be a wearable article, such as a backpack.), whereas, advertiser can post advertising jobs to a community board, each member that owns a backpack with display screen can explore territories they live, work or travel for accepting the advertising job (Miller et al. 2017/0262884 [0009 - advertisers] The present disclosure, in one or more embodiments, additionally relates to an advertising network having a plurality of articles and a digital marketplace. The plurality of articles may each have a modifiable display and may be associated with a user. The digital marketplace may be for advertising opportunities and a user may have the ability to agree to display advertising content on his or her associated modifiable display. The digital marketplace may include a plurality of sponsorship offers from advertisers in some embodiments. In other embodiments, the digital marketplace may include a plurality of sponsorship requests from users. One or more of the plurality of articles may be a wearable article, such as a backpack. [0168] In some embodiments, articles of the present disclosure may provide sponsorship opportunities for users of the articles and for advertisers. For example, a user of an article, such as a backpack or other wearable article, of the present disclosure, may form an agreement with an advertiser to operate as a sponsored user. In this way, the user may be compensated by the advertiser in exchange for displaying a particular advertisement, promotional material, or other content on the user's backpack or other article. The user may be compensated for displaying the advertisement for a particular period of time and/or at a particular location. As a particular example, a user may be compensated for displaying a particular advertisement on his or her backpack while wearing or carrying the backpack for at last one hour at a public location, such as a shopping mall. In other embodiments, the user may be compensated for displaying the advertisement for at least one hour each day over a period of five days, for example. Other sponsorship schemes, having differing timing, location, and other parameters, are contemplated by the present disclosure as well. A sponsorship agreement between an advertiser and a user may relate to a one-time act of displaying the advertisement or other material, a defined number of advertisement displays, a defined time for displaying advertisements, or may be an ongoing agreement.); a digital marketplace for searching ads for hire, whereas, a member can type in a destination or territories they live, work or travel will be compensated for completing an advertising task (Miller et al. 2017/0262884 [0169] In some embodiments, a network may be provided whereby advertisers and article users may connect. For example, the network may include a sponsorship marketplace wherein advertisers may list available sponsorship opportunities, users may list availability or preference for sponsorship opportunities, and/or through which advertisers and users may contact one another. In some embodiments, advertisers may select users based on age, gender, location, type of article having a display, or other parameters. In some embodiments, advertisers may select, find, and/or contact users based on tracked users interests or preferences. For example, the smartphone application, computer program, or other interface through which users select, upload, download, and/or purchase images to display on their articles may track the images or types of images that particular users choose. For example, where a user frequently displays and/or interacts with digital content related to sports, athletics, athletic gear, athletic brands, and/or the brand NIKE, this information may be tracked and made available to advertisers. Based on the tracked data, NIKE, ADIDAS, and similar advertisers may select the user as a potential sponsorship candidate. Similarly, as described above, the smartphone application or other interface may provide a social media element, wherein users may view, comment on, like, favorite, share, or otherwise interact with other users' displayed content. These actions may be tracked and may be available for advertisers additionally or alternatively, in order to help advertisers select appropriate sponsorship candidates. In some embodiments, users may give permission for content selections and/or other actions to be tracked and to be provided to advertisers. For example, in some embodiments, a user may register to be a sponsor, and in doing so, may agree to his or her activity being provided to advertisers such that advertisers may contact the user with particular sponsorship opportunities. [0170] Once an advertiser and a user enter into a sponsorship agreement, the advertiser may have an ability to verify whether the user actually displays the advertisement as expected. For example, in some embodiments, the smartphone application or other interface through which the user uploads, downloads, or otherwise causes content to be displayed on the user's article may provide verification that the particular advertisement was displayed on the user's backpack or other article. In some embodiments, the actual Bluetooth transmission, or other wired or wireless transmission between the article and the smartphone or other device, may be verified. This verification information may be provided to the advertiser. This may allow an advertiser to ensure that a user has displayed the appropriate advertisement or other content as expected.); a wearable backpack with an active element that displays at least one of the advertising messages as a video file, a text, an image, an illumination color, and amination (Miller et al. 2017/0262884 [0007 - backpack having a modifiable display] The present disclosure, in one or more embodiments, relates to a backpack having a modifiable display. The backpack may include an active element arranged on an outer surface of the backpack, a power supply arranged on the backpack, and a controller arranged on the backpack and in electrical communication with the power supply and the active element. In some embodiments, the active element may include one or more drivers. The one or more drivers may be coated in a sealant, such as a rubber sealant. The active element may be a flexible display configured to display a color, an image, and/or a video. In some embodiments, the active element may include at least one of an LED, LCD, OLED, AM-OLED, and an EPD display. The power supply and controller may be arranged within a pocket of the backpack. Additionally, the power supply may be configured to be rechargeable in some embodiments, and may have a charging port.); and 

Miller et al. 2017/0262884 may not expressly teach the following features, however, Ryeyna, III et al. 2016/0224306 teaches a wearable backpack with an active element that can be connected with another active element in creating a larger digital screen for viewing advertisement (Ryeyna, III et al. 2016/0224306 [Claim 16 – modular digital display system… interchangeable, interconnected display modules arranged to form a single display screen] 16. A method for configuring and driving a modular digital display system, comprising: receiving positional constraint data from a plurality of interchangeable, interconnected display modules arranged to form a single display screen, each of the display modules having a plurality of light-emitting diodes (LEDs) or LED assemblies serving as pixels in the display system, the positional constraint data indicating whether or not each display module has adjacent display modules along particular edges; automatically calculating a position for each of the display modules relative to the other display modules based on the positional constraint data using a controller connected to the plurality of interconnected display modules; automatically setting one or more operating parameters describing the division of pixels among the plurality of modules using the controller; and using the controller, sending image or video data to each of the plurality of display modules in accordance with the calculated positions and the one or more operating parameters such that the plurality of display modules correctly reproduces an image or video described by the image or video data.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Miller et al. 2017/0262884 to include the modular display features as taught by Ryeyna, III et al. 2016/0224306. One of ordinary skill in the art would have been motivated to do so in order to utilize well known modular display features to enlarge or enhance a display which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadovsky et al. 2019/0362391 [Abstract] A digital passive advertising display system and method where affiliates register to be "walking billboards". Each affiliate can carry a display tag on their belongings such as on backpacks, or they can carry a larger display on their body. The tag or display is in radio contact with the affiliate's smartphone using a short range radio system such a BLUETOOTH.TM. or WiFi. A central system accepts location-based or global brand ads from advertisers and keeps track of the location of affiliates. Location-based ads based on an affiliate's location can then be pushed to his or her smartphone and hence to the display or tag. The thus affiliate displays the ad for passers-by to see. Affiliates can be compensated for carrying displays and displaying ads, and affiliates can sign up sub-affiliates. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682